Citation Nr: 1713077	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  15-43 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part, denied the claim for service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing).

In January 2015 the Veteran testified at a personal hearing before RO personnel.  A transcript of the hearing is of record.


FINDING OF FACT

In April 2017, prior to the promulgation of an appellate decision, the Veteran's attorney submitted a statement on the Veteran's behalf indicating his desire to withdraw from appeal his claim for service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a written statement received in April 2017, prior to the promulgation of a decision, the Veteran's attorney withdrew on the Veteran's behalf the issue of service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing) on appeal before the Board.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for sarcoidosis (to include symptoms of lumps, skin lesions, enlarged lymph nodes, and difficulty breathing) is dismissed.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


